UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 10-6206


LAMONT HENDERSON,

                Plaintiff – Appellant,

          v.

UNITED STATES ATTORNEY GENERAL,

                Defendant – Appellee.



Appeal from the United States District Court for the District of
South Carolina, at Columbia.   Cameron McGowan Currie, District
Judge. (3:09-cv-02962-CMC)


Submitted:   April 29, 2010                   Decided:   May 4, 2010


Before MOTZ and DUNCAN, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Lamont Henderson, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Lamont    Henderson    appeals     the   district   court’s    order

accepting     the    recommendation       of   the   magistrate    judge    and

dismissing    without       prejudice    Henderson’s   civil    complaint    for

failure to state a claim under 28 U.S.C. § 1915(e)(2)(B)(ii)

(2006).      We have reviewed the record and find no reversible

error.     Accordingly, we affirm for the reasons stated by the

district court.       Henderson v. U.S. Attorney Gen., No. 3:09-cv-

02962-CMC (D.S.C. filed Jan. 7, 2010; entered Jan. 8, 2010).                 We

dispense     with    oral     argument    because    the   facts   and     legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.

                                                                     AFFIRMED




                                         2